Citation Nr: 0022167	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  96-42 601	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office
in Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Abbeville County Memorial 
Hospital (ACMH) from July 24 to 27, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 decision by 
the VA Medical Center (VAMC) in Columbia, South Carolina.

(The veteran's claim of entitlement to service connection for 
an anxiety disorder is the subject of a separate decision.)


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at 
ACMH from July 24 to July 27, 1995; the diagnoses at the time 
of his hospital discharge were urinary tract infection, 
prostatitis, congestive heart failure, diabetes, and coronary 
artery disease.

2.  At the time of the treatment in question, the veteran was 
in receipt of a 40 percent disability rating for resection of 
small intestine; a 30 percent disability rating for a 
cicatrix of the abdomen and history of cystitis due to 
shrapnel wound; a 10 percent disability rating for scars of 
the right shoulder; and zero percent (noncompensable) 
disability ratings for a disorder of the prostate 
(vesiculitis) and right-sided epididymitis.

3.  Medical evidence has been received which indicates that 
the treatment in question was for a condition "adjunct" to 
a service-connected disability.  Evidence has also been 
received which indicates that the treatment was emergent and 
that VA or other Federal facilities were not feasibly 
available therefor.



CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at ACMH from July 24 to 27, 1995, 
is well grounded.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (formerly § 17.80) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to payment or 
reimbursement of unauthorized medical expenses incurred at 
ACMH from July 24 to 27, 1995.  He contends that the 
treatment in question was for a condition adjunct to a 
service-connected disability, that the treatment was 
emergent, and that VA facilities were not feasibly available 
therefor.  He also contends that the claim should be granted 
because, at the time of his admission to ACMH, he did not 
know that the condition for which he was seeking treatment 
was adjunct to a service-connected disability.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  In the context of 
a claim for payment or reimbursement of unauthorized medical 
expenses, a claimant must present evidence which tends to 
show that each of three regulatory conditions can be 
satisfied.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  
Specifically, the claimant must present evidence to the 
effect that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.48(j); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(formerly § 17.80) (1999).

In the present case, the Board finds that the claim for 
payment or reimbursement of unauthorized medical expenses is 
well grounded.  The evidence shows that the veteran incurred 
unauthorized medical expenses at ACMH from July 24 to July 
27, 1995, and that the diagnoses at the time of his hospital 
discharge were urinary tract infection, prostatitis, 
congestive heart failure, diabetes, and coronary artery 
disease.  The evidence further shows that, at the time of the 
treatment in question, he was in receipt of a 40 percent 
disability rating for resection of small intestine, a 30 
percent disability rating for a cicatrix of the abdomen and 
history of cystitis due to shrapnel wound, a 10 percent 
disability rating for scars of the right shoulder, and zero 
percent (noncompensable) disability ratings for a disorder of 
the prostate (vesiculitis) and right-sided epididymitis.  A 
VA medical opinion of record, dated in February 1996, 
indicates that the treatment in question was for a condition 
"adjunct" to a service-connected disability.  Another VA 
medical opinion, dated in November 1995, indicates that the 
treatment was emergent, and the veteran has alleged that the 
urgent nature of his condition was such that he had to seek 
treatment from the nearest provider, rather than from more 
distant VA or other Federal facilities.  Under the 
circumstances, the Board finds that the requirements for a 
well-grounded claim have been satisfied.  See, e.g., Woodson 
v. Brown, 8 Vet. App. 352, 355-56 (1995), and Parker v. 
Brown, 7 Vet. App. 116, 119 (1994) (suggesting that the 
veteran's own ipse dixit averment of an emergency might be 
enough to make a claim well grounded under 38 U.S.C.A. 
§ 1728); Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) 
(indicating that the emergent nature of a condition bears 
significantly on whether a VA facility was feasibly available 
for treatment).  Consequently, to this extent, the appeal is 
granted.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at ACMH from July 24 to 27, 1995, 
is well grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the veteran's 
claim for payment or reimbursement of unauthorized medical 
expenses is well grounded.  Accordingly, because the claim is 
well grounded, VA has a duty to assist the veteran in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The record currently before the Board contains two VA medical 
opinions, dated in November 1995 and February 1996, that 
speak to the criteria for payment or reimbursement of 
unauthorized medical expenses.  The opinions are rather 
sparse (neither provides any substantive rationale for the 
conclusions reached, or discusses in any detail the facts and 
circumstances surrounding the veteran's treatment at ACMH) 
and differ in their conclusions (the November 1995 opinion 
indicates that the condition for which the veteran was 
treated was not adjunct to a service-connected disability, 
and that the treatment was emergent, while the February 1996 
opinion indicates that the condition for which the veteran 
was treated was adjunct to a service-connected disability, 
and that the treatment was non-emergent).  Under the 
circumstances, therefore, it is the Board's conclusion that 
the existing opinions are inadequate and that the duty to 
assist has not been satisfied.  A remand is required in order 
to have a physician review the record for purposes of 
providing a more detailed medical opinion.

A remand is also required in order to afford the veteran an 
opportunity to testify at a hearing in support of his claim.  
Although documents in the file reflect that he requested a 
hearing in October 1996, there is nothing in the record to 
show that a hearing was ever held.  Neither is there anything 
in the record to show that the request had been withdrawn.  
38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the VAMC for 
the following actions:


1.  The VAMC should contact the veteran 
and ask him whether he still desires on 
hearing on the matter of his entitlement 
to payment or reimbursement of 
unauthorized medical expenses incurred 
at ACMH from July 24 to 27, 1995, and, 
if so, what type of hearing he desires.  
If he indicates that he wishes to have a 
hearing at the RO, the hearing should be 
scheduled, and he and his representative 
should be notified of the date and time 
of the hearing.

2.  After the above development has been 
conducted, the VAMC should arrange to 
have a physician conduct a review of the 
record, including the veteran's medical 
administration services file, for 
purposes of preparing a written medical 
opinion pertinent to the regulatory 
criteria governing VA payment or 
reimbursement of private medical 
expenses.  The physician should 
separately address each of the following 
questions:

a.  Was the veteran treated at ACMH from 
July 24 to 27, 1995, for a service-
connected disability?  Was he treated 
for a non-service-connected disability 
associated with and aggravating a 
service-connected disability?

b.  Were the services in question 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to the veteran's life or 
health?

c.  Were appropriate VA or other Federal 
facilities feasibly available for the 
treatment?  Would an attempt to use such 
facilities beforehand, or to obtain 
prior authorization for the required 
services, have been 

reasonable, sound, wise, or practicable?  
Is there any reason that services at VA 
or other Federal facilities, if sought, 
would have been refused?

In formulating responses to the 
foregoing questions, the physician 
should address, and attempt to 
reconcile, the conflicting VA medical 
opinions in the file, dated in November 
1995 and February 1996.  A complete 
rationale for all opinions should be 
provided.

3.  The VAMC should thereafter re-
adjudicate the claim on appeal.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a citation to, and 
discussion of, 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



